Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the fourth Office Action on the merits of application no. 16/092,701 filed 10/10/18. Claims 1-4, 6, 7 & 9-12 are pending. Claims 5 & 8 has been cancelled due to an amendment. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cary W. Brooks on 2/17/21.
The application has been amended as follows: 
Claim 8 has been cancelled. 
Claim 9
Line 1: “according to claim 8” has been amended as -- according to claim 1 --.
Allowable Subject Matter
Claims 1-4, 6, 7 & 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to show or render obvious wherein the electrical motor is selectively connected to the differential housing via a reduction gearing such that torque from the electrical motor is either added to the axle or used for torque vectoring by connecting the electrical motor to the differential housing as well as 
Regarding claim 10, the prior art of record fails to show or render obvious wherein said electrical motor is connectable to the differential housing via a planetary gearing, wherein the planetary gearing has a first output shaft being connected to the differential housing, and a second output shaft being connected to one of the output shafts of the differential, wherein the output shafts of the planetary gearing are formed by a respective planet carrier, and wherein the planet carriers are meshing with a common ring wheel in combination with the remaining limitations of claim 10.
Regarding claim 11, the prior art of record fails to show or render obvious wherein the electrical motor is selectively connected to the differential housing via a reduction gearing such that torque from the electrical motor is either added to the axle or used for torque vectoring, wherein the differential housing further comprises a disconnect clutch configured to selectively connect an outer gearing of the differential housing to an inner gearing of the differential housing in combination with the remaining limitations of claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed 2/3/21 with respect to claims 1-4, 6, 7 & 9-12 have been fully considered and are persuasive. The objection of claims 10 & 11 have been withdrawn. The rejection of claims 1-4, 6, 7, 9 & 12 under 35 U.S.C. 102(a)(1) has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HUAN LE/Primary Examiner, Art Unit 3659